Title: From James Madison to Joseph Jones, [28] May 1782
From: Madison, James
To: Jones, Joseph



Dear Sir
May [28] 1782

A letter from Docr. Franklin of the 4th. of March informs the Superintendt. of Finance that the court of France had granted an aid of six million of livres to the United States for the [pres]ent year. It appears however that this aid has been wholly anticipated as well as the aids of the last year by bil[l]s of exchange[;] by supplies for the army particularly those in Holland[;] by the debt to Beaumarchais amounting to two million & a half of livres[;] by the interest mony[;] by the deduction on account of Virginia computed at seven hundred thousand livres &c. The States must therefore by some means or other supply the demands of Congress or a very d[ange]rous crisis must ensue. After the difference between the modes of feeding the army by contracts & by the bayonet has been experienced both by the army and the people a recur[r]ence to the latter cannot be too much dreaded.
The province of Friesland has instructed its delegates in the States general to concur in a public reception of Mr. Adams. The cit[y] of Dort has done the same to theirs in the provincial assembly of Holland.
The above letters came by the Alliance wch. is arrived at Rhode Island. Capt. Barry I am told says that the marquis will come with a squadron for the American coast which was equip[p]ing. If this be true Barry is wrong in discloseing it. I distrust it.
A French Cutter is since arrived after a short passage with despatches for the Minister here. He recd. them on Saturday by an express from Salem, and has not yet communicated their Contents to Congress. I understand th[r]ough the secry of foreign affairs that the court of London has lately proposed to the court of France a separate peace as the price of which she would place Dunkirk in its former state[,] make some sacrifices in the East Indies and accede to a status quo in the West Indies. The answer of France was dictated by her engagements with the United States. This insidious step taken at the same moment with the agency of Mr. Carlton will I hope not long be witheld from the public. We have heard nothing from this Gentleman since the answer to his request of a passport for his Secretary.
In order to explain our public affairs to the states and to urge the necessity of complying with the requisitions of Congress, We have determined to depute two members to visit the eastern states and two the southern. The first are Root and Mon[t]gomery. The others Rutlidge and Clymer. I put this in Cypher because Secresy has been enjoined by Congress. The deputation will probably set off in a few days.
I find that the minister of France has been informed by some correspondent in Virginia that the late intelligence from Britain has produced very unfavorable sym[p]toms in a large party. He seems not a little discomposed at it. The honour of the state concur[r]ed with my own persuasion in dictating a consolatory answer to him. For this reason as well as for others I think it would be expedient for the legislature to enter into a unanimous decla[ra]tion on this point. Other states are doing this and such a mode of announcing the sense of the people may be regarded as more authentic than a declaration from Congress. The best form I conceive will be that of an instru[c]tion to the delegates. Do not fail to supply me with accurate and full informations on the whole subject of this paragraph.
A letter from Dr. Franklin of the 30th. of March inclosing a copy of one to him from Mr. Adams at the Hague were laid before Congress subsequent to writing the above. By these it appears not only that an essay has been made on the fidelity of France to the Alliance, but that the pulse of America has been at the same time separately felt thro’ each of those Ministers. They both speak with becoming indignation on the subject, attest the firmness of our ally, and recommend decisive efforts for expelling the Enemy from our Country. Mr. Adams says “ten or eleven cities of Holland have declared themselves in favo[ur] of American independence and it is expected that today or tomorrow this province will take the decisive resol[u]tion of admitting me to my audience. Perhaps some of the other provinces may delay it for three or four weeks but the prince has declared that he has no hopes of resisting the torrent and therefore that he shall not attempt it. The Duke de Vauguyon has acted a very friendly and honourable part in this business without however doing any ministerial act in it.” What was said above of Friesland came from Mr. Berkley the Consul. Mr. Adams says nothing of that province altho’ his letter is of later date. If this sd. find you at Richmond, it will be unnecessary for you & Mr. R. both to be at the labor of decyphering, the above being copied from his letter. I made this provision for the contingency of your not having proceeded to Richmond. That you may not give me more credit for it than is due, I must confess that you owe it in part to the facility which my letter to him in Cypher afforded for repeating the intelligence to you. I believe, I have omitted one paragraph on another subject which he will communicate to you. Whitesides has the means remitted for taking up the note in which I am concerned. I have urged Mr. R. to return & charged him to urge you. Let me hear from you on that subject, & let it be favorably. Farewell
J. M. Jr.
Yr. favr. of 21. was rcd ½ after 9 OC last night.
